PER CURIAM.
This court’s independent review of the record and pertinent legal authority, pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) and In re Anders Briefs, 581 So.2d 149 (Fla.1991), reveals no meritorious point which might support reversal of the conviction and sentence. We commend An-ders counsel for his brief on Appellant’s behalf, which examined points of possible merit to assist in this court’s review. The brief demonstrates a thorough review of the record and meticulous application of the law governing the trial proceedings, including citations to the record and to legal authorities.
AFFIRMED.
PADOVANO, WETHERELL, and BILBREY, JJ., concur.